DETAILED ACTION

Note: The application has been inherited by Examiner Fernandez

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigues et al. (“Magnetic resonance imaging of tumor glycolysis using hyperpolarized 13 C-labeled glucose”, 2014) in view of Lu et al. (“Quantitative assessment of brain glucose metabolic rates using in vivo deuterium magnetic resonance spectroscopy”, November 2017).
Regarding Claim 1, Rodrigues discloses a magnetic resonance imaging system (Abstract; magnetic resonance spectroscopy and spectroscopic imaging) comprising: 
at least one processor configured to: instruct a magnetic resonance imager (standard MRI imagers/scanners comprise a magnet, gradient coils, and a computer) to perform 13C imaging for a plurality of different locations and thereby acquire a three-dimensional (3D) data set of at least part of a subject (Online Methods: Magnetic resonance imaging and spectroscopy in vivo, pg.98 right column, para. 1; a 7.0T bore magnet, volume transmit coil, and receiver surface coil—a computer for controlling would be included-- in conjunction with a MATLAB-based analysis program was used in the acquisition of 2H spectra from the in vivo imaging of lymphoma and lung tumors in mice; as well as a PC-based NMR program for spectral deconvolution and analysis); 
determine a 13C spectrum for each of a plurality of voxels of the 3D data set, at least a portion of the determined 13C spectra comprising at least one peak corresponding to a the presence of 13C within a 13C -labeled molecule (Online Methods: Magnetic resonance imaging and spectroscopy in vivo, pg.98 right column, para. 1; a series of frequency-selective spectra and chemical-shift-selective spectra were collected, corresponding to a plurality of voxels-defined by a 2D slice-within the 3D dataset; Figs 1-2, resonant spectra of 2H glucose and lactate indicated); 
and generate at least one metabolic image based at least in part on the 13C  spectra determined for the voxels in the 3D dataset (Fig 2, metabolic image detailing the spatial distribution of labeled glucose and lactate).
However, though Rodrigues discloses the use of marker-labeled imaging (i.e.
 13C-labeled imaging) to study glycolysis/glucose metabolism, Rodrigues do not specifically disclose that the marker-labeled imaging is specifically deuterium imaging (i.e. the spectrum is specifically a deuterium spectrum with peak(s) corresponding to the presence of specifically deuterium within specifically a deuterium-labeled molecule).  
Lu discloses an alternative magnetic resonance spectroscopy (MRS) tool for in
vivo study of glucose metabolism, wherein the tool comprises a novel in vivo Deuterium MRS approach (Abstract; pg. 3519, right column, first full paragraph).  In vivo DMRS is  feasible, robust and reliable for noninvasively assessing the cerebral glucose metabolism which uses Deuterium-labeled glucose, which is an alternative to the established 13C MRS methods for in vivo study of glucose metabolism which use a 13C -labeled glucose (pg. 3527, left column, 1st-2nd full pargraphs; pg. 3527, right column, last paragraph).  Dynamic DMRS provides excellent spectral quality and sensitivity, thereby ensuring the reliable detection of dynamic change of labeled metabolites (pg. 3525, left column, 3rd paragraph; pg. 3527, right column, 3rd paragraph).   
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the marker-labeled imaging of Rodrigues be specifically deuterium imaging (thereby providing the spectrum to be specifically a deuterium spectrum with peak(s) corresponding to the presence of specifically deuterium within specifically a deuterium-labeled molecule), as taught by Lu, as deuterium is a known suitable alternative to the use of 13C and further provides excellent spectral quality and sensitivity, thereby ensuring the reliable detection of dynamic change of labeled metabolites (pg. 3525, left column, 3rd paragraph; pg. 3527, right column, 3rd paragraph).   
Regarding Claim 13, Rodrigues discloses a computer-implemented method of metabolic imaging (standard MRI imagers/scanners comprise a magnet, gradient coils, and a computer; system additionally uses MATLAB code and NMR analysis program to generate and analyze spectra and images), the method comprising: 
acquiring a three-dimensional (3D) data set produced by 13C imaging a plurality of location within a subject (Online Methods: Magnetic resonance imaging and spectroscopy in vivo, pg.98 right column, para. 1; a 7.0T bore magnet, volume transmit coil, and receiver surface coil—a computer for controlling would be included-- in conjunction with a MATLAB-based analysis program was used in the acquisition of 2H spectra from the in vivo imaging of lymphoma and lung tumors in mice; as well as a PC-based NMR program for spectral deconvolution and analysis); 
determining, using at least one processor, a 13C spectrum for each of a plurality of voxels of the 3D data set, at least a portion of the determined 13C spectra comprising at least one peak corresponding to the presence of 13C within a 13C -labeled molecule (Online Methods: Magnetic resonance imaging and spectroscopy in vivo, pg.98 right column, para. 1; a series of frequency-selective spectra and chemical-shift selective spectra were collected, corresponding to a plurality of voxels-defined by a 2D slice-within the 3D dataset; Figs 1-2, resonant spectra of 2H glucose and lactate indicated); 
and generating, using the at least one processor, at least one metabolic image based at least in part on the 13C spectra determined for the voxels in the 3D dataset (Fig 2, metabolic image detailing the spatial distribution of labeled glucose and lactate).
However, though Rodrigues discloses the use of marker-labeled imaging (i.e.
 13C-labeled imaging) to study glycolysis/glucose metabolism, Rodrigues do not specifically disclose that the marker-labeled imaging is specifically deuterium imaging (i.e. the spectrum is specifically a deuterium spectrum with peak(s) corresponding to the presence of specifically deuterium within specifically a deuterium-labeled molecule).  
Lu discloses an alternative magnetic resonance spectroscopy (MRS) tool for in
vivo study of glucose metabolism, wherein the tool comprises a novel in vivo Deuterium MRS approach (Abstract; pg. 3519, right column, first full paragraph).  In vivo DMRS is  feasible, robust and reliable for noninvasively assessing the cerebral glucose metabolism which uses Deuterium-labeled glucose, which is an alternative to the established 13C MRS methods for in vivo study of glucose metabolism which use a 13C -labeled glucose (pg. 3527, left column, 1st-2nd full pargraphs; pg. 3527, right column, last paragraph).  Dynamic DMRS provides excellent spectral quality and sensitivity, thereby ensuring the reliable detection of dynamic change of labeled metabolites (pg. 3525, left column, 3rd paragraph; pg. 3527, right column, 3rd paragraph).   
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the marker-labeled imaging of Rodrigues be specifically deuterium imaging (thereby providing the spectrum to be specifically a deuterium spectrum with peak(s) corresponding to the presence of specifically deuterium within specifically a deuterium-labeled molecule), as taught by Lu, as deuterium is a known suitable alternative to the use of 13C and further provides excellent spectral quality and sensitivity, thereby ensuring the reliable detection of dynamic change of labeled metabolites (pg. 3525, left column, 3rd paragraph; pg. 3527, right column, 3rd paragraph).   
Regarding Claim 20, Rodrigues discloses at least one non-transitory computer readable medium comprising instructions (system hardware comprising a computer hard drive) that, when executed by at least one processor (standard MRI imagers/scanners comprise a magnet, gradient coils, and a computer), perform a method of metabolic imaging, the method comprising: 
acquiring a three-dimensional (3D) data set produced by 13C imaging a plurality of locations within a subject (Online Methods: Magnetic resonance imaging and spectroscopy in vivo, pg.98 right column, para. 1; a 7.0T bore magnet, volume transmit coil, and receiver surface coil—a computer for controlling would be included-- in conjunction with a MATLAB-based analysis program was used in the acquisition of 2H spectra from the in vivo imaging of lymphoma and lung tumors in mice; as well as a PC-based NMR program for spectral deconvolution and analysis); 
determining, using at least one processor, a 13C spectrum for each of a plurality of voxels of the 3D data set, at least a portion of the determined 13C spectra comprising at least one peak corresponding to the presence of 13C within a 13C -labeled molecule (Online Methods: Magnetic resonance imaging and spectroscopy in vivo, pg.98 right column, para. 1; a series of frequency-selective spectra and chemical-shift-selective spectra were collected, corresponding to a plurality of voxels-defined by a 2D slice-within the 3D dataset; Figs 1-2, resonant spectra of 2H glucose and lactate indicated);
 and generating, using the at least one processor, at least one metabolic image based at least in part on the 13C spectra determined for the voxels in the 3D dataset (Fig 2, metabolic image detailing the spatial distribution of labeled glucose and lactate).
However, though Rodrigues discloses the use of marker-labeled imaging (i.e.
 13C-labeled imaging) to study glycolysis/glucose metabolism, Rodrigues do not specifically disclose that the marker-labeled imaging is specifically deuterium imaging (i.e. the spectrum is specifically a deuterium spectrum with peak(s) corresponding to the presence of specifically deuterium within specifically a deuterium-labeled molecule).  
Lu discloses an alternative magnetic resonance spectroscopy (MRS) tool for in
vivo study of glucose metabolism, wherein the tool comprises a novel in vivo Deuterium MRS approach (Abstract; pg. 3519, right column, first full paragraph).  In vivo DMRS is  feasible, robust and reliable for noninvasively assessing the cerebral glucose metabolism which uses Deuterium-labeled glucose, which is an alternative to the established 13C MRS methods for in vivo study of glucose metabolism which use a 13C -labeled glucose (pg. 3527, left column, 1st-2nd full pargraphs; pg. 3527, right column, last paragraph).  Dynamic DMRS provides excellent spectral quality and sensitivity, thereby ensuring the reliable detection of dynamic change of labeled metabolites (pg. 3525, left column, 3rd paragraph; pg. 3527, right column, 3rd paragraph).   
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the marker-labeled imaging of Rodrigues be specifically deuterium imaging (thereby providing the spectrum to be specifically a deuterium spectrum with peak(s) corresponding to the presence of specifically deuterium within specifically a deuterium-labeled molecule), as taught by Lu, as deuterium is a known suitable alternative to the use of 13C and further provides excellent spectral quality and sensitivity, thereby ensuring the reliable detection of dynamic change of labeled metabolites (pg. 3525, left column, 3rd paragraph; pg. 3527, right column, 3rd paragraph).   
With regards to claims 2 and 14, Rodrigues further discloses (Claim 2) the magnetic resonance imaging system of claim 1, wherein the at least one processor is configured to acquire the 3D data set by instructing the magnetic resonance imager to apply one or more magnetic pulses to the at least part of the subject (Online Methods: Magnetic resonance imaging and spectroscopy in vivo, pg.98 right column, para. 1, data is acquired after the application of 1 ms sinc pulse, repeated over a period of 40s). 
With regards to claim 3, Rodrigues discloses that the spectra determined for the voxels in the 3D dataset comprise a plurality of peaks and wherein the 3D data set is acquired from a single magnetic pulse (Online Methods: Magnetic resonance imaging and spectroscopy in vivo, pg.98 right column, para. 1, spectra are collected after the administration of a 1 ms sinc pulse, and repeated over a period of 40s).  Lu et al. further disclose that the plurality of peaks in the deuterium spectra correspond to a plurality of different deuterium labeled molecules (pg. 3523, Section: Results; Figure 3, note in Figure 3 (c), the different peaks (1, 2, 3, 4) correspond to different deuterium labeled molecules, (i.e. water, glucose, GLx and lactate)).  
 With regards to claims 4, 15 and 21, Lu et al. disclose that the at least one peak corresponding to a deuterium-labeled molecule comprises a peak corresponding to 2H- labeled glucose, 2H-labeled lactate, 2H-labeled glutamine, or 2H-labeled glutamate (pg. 3523, Section: Results, Figure 3, note that the different peaks (1,2,3,4) in Fig. 3C correspond to 2H-labeled glucose, etc.).
With regards to claims 5 and 16, Rodrigues discloses that the at least one processor is configured to quantify intensities of a plurality of peaks within the determined spectrum (Figs 1-2, peak intensities are quantified in A.U, arbitrary units, and percent intensity relative to respective maxima);  
With regards to claims 6 and 17, Lu discloses that the plurality of peaks include a peak that corresponds to 2H-labeled glucose and a peak that corresponds to 2H-labeled lactate (pg. 3523, Section: Results; Figure 3, note in Figure 3 (c), the different peaks (1, 2, 3, 4) correspond to different deuterium labeled molecules, (i.e. water, glucose, GLx and lactate)).
With regards to claims 7, 18 and 22, Rodrigues discloses that the at least one metabolic image comprises generating at least one color-coded image that reflects an amount of metabolic activity for one or more deuterium-labeled molecules at different voxel locations in a 3D volume (Fig. 2b shows representative chemical shift–selective images acquired after the injection of 2H-labeled glucose into a tumor-bearing mouse. The spatial distributions of the metabolic activity of glucose, urea and lactate are color-coded and presented as voxel intensities relative to their respective maxima); 
With regards to claim 8, Rodrigues discloses that the at least one processor is further configured to produce a plurality of metabolic images based on respective deuterium-labeled 3D data sets acquired at different times (Fig. 2b; Online Methods: Magnetic resonance imaging and spectroscopy in vivo, a series of frequency-selective 13C spectra were collected, with four spectra collected from the lactate region: 1 ms sinc pulse with flip angle 20°, followed by one spectrum collected from the glucose region, flip angle 10°, and the sequence repeated over a period of 40 s); 
With regards to claims 9 and 19, Rodrigues discloses that the at least one processor is further configured to determine a glucose uptake rate and an acetate uptake rate (Results, Measurements in vivo; glucose uptake rate was measured via the glycolytic flux as determined from the chemical shift of 2H-labeled glucose); 
With regards to claim 10, Rodrigues discloses that the at least one metabolic image has a spatial resolution of less than 10 mL (Fig. 2b, Online Methods: Magnetic resonance imaging and spectroscopy in vivo pg.98 right column, para. 1; chemical-shift-selective images [field of view 32 × 32 mm, repetition time 30 ms, echo time 0.8 ms, spectral width 6 kHz, data matrix 16 × 16, flip angle 5°] and 1H spin-echo reference images [field of view 32 × 32 mm, data matrix 128 × 128, repetition time 1.8 s, echo time 20 ms, slice thickness 2 mm] were collected.  Based on disclosed imaging parameters—field of view and data matrix size, and 2mm slice thickness—one can calculate a voxel size of 8 and 0.125 cubic mm for the chemical-shift-selective- and spin-echo reference images, respectively.  These values correspond to a spatial resolution of 0.008 mL and 0.125 L, for both data image groups respectively —; 
With regards to claim 11, Rodrigues discloses that their system further comprises at least one computer readable medium comprising instructions (standard MRI imagers/scanners comprise a magnet, gradient coils, and a computer; such a system will inherently have system hardware comprising a computer hard drive), and wherein the at least one processor is configured to perform said acts of instructing, determining and generating by executing the instructions (software code contains instructions for performing requisite acts in order to operate the system, acquire data, and generate spectra); 
With regards to claim 12, Rodrigues discloses that the plurality of voxels of the 3D data set are arranged in a single layer of voxels, thereby representing a two-dimensional slice (Fig. 2b; Online Methods: Magnetic resonance imaging and spectroscopy in vivo, slice-selective and non-slice selected data acquisition performed, where the slice, slice thickness of 2mm, refers to a 2D slice, or single layer, within the 3D dataset).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Lu has been introduced to teach that the imaging performed is specifically deuterium imaging, etc..

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lesiv et al. (US Pub No. 2020/0330618) disclose obtaining deuterium MR images (Abstract; paragraphs [0097]-[0110], [0130]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793